                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

MR. PROPERTIES,                                  §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §           CIVIL ACTION H-19-62
                                                 §
AMCAP MORTGAGE LTD., et al.,                     §
                                                 §
       Defendants.                               §

                                             ORDER

       Pending before the court is a memorandum and recommendation by Magistrate Judge Nancy

K. Johnson (“M&R”). Dkt. 13. The M&R recommends granting defendants Specialized Loan

Servicing (“SLS”) and FV-I’s (in trust for Morgan Stanley Capital Holdings LLC) motion to dismiss

(Dkt. 5). The M&R also recommends dismissing all claims against AmCap Mortgage Ltd. for lack

of proper service.

       Objections to the M&R were due on August 1, 2019, but no objections have been filed to

date. See Dkt. 13. “When no timely objection is filed, the court need only satisfy itself that there

is no clear error on the face of the record in order to accept the recommendation.” See Fed. R. Civ.

P. 72(b), Advisory Comm. Note (1983). The court, having reviewed the motion, M&R, pleadings,

and applicable law, and having received no objections, finds no clear error. Thus, the court

ADOPTS IN FULL the M&R (Dkt. 13). For the reasons stated in the M&R, SLS and FV-I’s motion

to dismiss (Dkt. 5) is GRANTED and the plaintiff’s claims against SLS and FV-I are DISMISSED.

The plaintiff’s claims against AmCap Mortgage are DISMISSED WITHOUT PREJUDICE.

       Signed at Houston, Texas on August 2, 2019.



                                              ___________________________________
                                                          Gray H. Miller
                                                  Senior United States District Judge
